933 So. 2d 1228 (2006)
Carlos D. COTTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-0969.
District Court of Appeal of Florida, First District.
July 18, 2006.
Carlos D. Cotton, pro se, Petitioner.
Charlie Crist, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
We grant the petition for belated appeal and hereby reinstate the direct criminal appeal in case number 1D04-3485, which was dismissed when counsel failed to file a conformed copy of the judgment and sentence on appeal after being directed to do so. The clerk of the circuit court shall return the record in that case to this court within 30 days. Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days with directions to consider the appointment of the public defender if petitioner so qualifies.
ERVIN, BENTON, and BROWNING, JJ., Concur.